Citation Nr: 0830016	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by aches and pains in the legs and arms, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sinus condition, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to November 
1973 and from December 1990 to August 1991 with service in 
Southwest Asia.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from September 2002 and 
February 2004 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Maine, and Augusta, Maine, which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

In February 2006, the veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

The veteran's appeal was previously before the Board in April 
2006, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Any current disability manifested by aches and pains in 
the legs and arms has been attributed to a diagnosed illness 
and there is no competent evidence linking such disability to 
service.

3.  Any current sinus disability has been attributed to a 
diagnosed illness and there is no competent evidence linking 
such disability to service.


CONCLUSIONS OF LAW

1.  A disability manifested by aches and pains in the arms 
and legs, including psoriatic arthritis, was not incurred in 
or aggravated by active duty, nor may its incurrence or 
aggravation during such service be presumed.  38 U.S.C.A. §§ 
1110, 1117; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

2.  A sinus condition, including sinusitis and chronic 
allergic rhinitis, was not incurred in or aggravated by 
active duty, nor may its incurrence or aggravation during 
such service be presumed.  38 U.S.C.A. §§ 1110, 1117; 38 
C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in July 2003 and April 2006, the RO 
notified the veteran of the evidence needed to substantiate 
his claims for service connection.  The letters also 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the April 2006 letter.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the August 2007 SSOC. Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).
Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses and 
arthritis, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a "qualifying chronic disability."  
A "qualifying chronic disability," includes (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B) (West 2002).

To obtain service connection for an undiagnosed illness or 
combination of undiagnosed illnesses, a veteran needs to show 
(1) that he or she is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have 
become manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a) (2007).  

Manifestations of an undiagnosed illness or multisymptom 
illness include, but are not limited to, fatigue, headache, 
muscle pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).  
The disabilities for which compensation has been authorized 
have been expanded to include medically unexplained chronic 
multisymptom illness, such as chronic fatigue syndrome.  38 
C.F.R. § 3.317(a)(2)(i).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Aches and Pains in the Legs and Arms

The veteran contends that he incurred an undiagnosed illness 
manifested by aches and pain in his legs and arms as a result 
of his exposure to chemical agents during active duty 
service.  Service treatment records are negative for 
treatment or complaints pertaining to the veteran's legs and 
arms, and upon physical examination in February 1991 his 
upper and lower extremities were found to be normal.  The 
record does contain a December 2000 letter from the Office of 
the Secretary of Defense noting that the veteran was exposed 
to very low levels of chemical agents resulting from the 
demolition of munitions in Khamisiyah, Iraq.  

While the veteran contends that he incurred an undiagnosed 
illness as a result of active duty service, the medical 
evidence of record clearly establishes that the veteran has 
been diagnosed with psoriatic arthritis by a private 
rheumatologist and VA physicians.  Therefore, the veteran's 
complaints of aches and pains in the legs and arms may not be 
characterized as signs or symptoms of an undiagnosed illness 
or a medically unexplained chronic multi-symptom illness.  38 
C.F.R. § 3.317(a) (2007).  

With respect to the issue of direct service connection for 
the veteran's arthritis, the post-service medical evidence of 
record shows that the veteran complained on several occasions 
to his private physician of muscle tenderness and body aches 
beginning in December 1992.  These symptoms accompanied 
complaints of sweating and chills, and were attributed to a 
viral infection, and an upper respiratory infection.  

Upon VA examination in June 2002, the veteran reported having 
aches and pain in his legs and arms resulting from chemical 
exposure during the Gulf War.  In May 2005, he was seen at 
the VAMC for complaints of increasing pain and weakness in 
his hand and reported that he had been diagnosed with 
psoriatic arthritis by a private rheumatologist.  

The veteran was provided another VA examination in January 
2007.  He reported aches and pains in legs and arms beginning 
in 2001 and that he had been told by a private doctor that 
his symptoms were due to psoriatic arthritis.  The VA 
examiner specifically diagnosed psoriatic arthritis and 
stated that all the veteran's symptoms were explained by this 
diagnosis.  The examiner also concluded that the veteran's 
arthritis and symptoms were not related to his active duty 
service, including exposure to nerve agents.  

The veteran has not reported a continuity of symptomatology 
since service.  The history he has provided is to the effect 
that his extremity pain began in 2001, almost ten years after 
his discharge from active duty service in 1991.  In addition, 
while the veteran has been diagnosed with arthritis, there is 
no competent evidence demonstrating that this condition 
manifested to a compensable degree in service or during the 
presumptive period after service.

The record also contains no competent medical evidence of a 
nexus between the veteran's current disability and his active 
duty service.  The only medical opinion of record regarding 
the etiology of the veteran's psoriatic arthritis is that of 
the January 2007 VA examiner who found that the disability 
was not related to active duty service, to include the 
veteran's chemical exposure.  

In essence, the only evidence linking the veteran's 
disability to service is the testimony and statements of the 
veteran and his friends and family.  While they are competent 
to report when his symptoms began, as lay persons, they are 
not competent to provide an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was ten years after his separation from active duty service.  
In addition, there is no medical evidence that the veteran's 
psoriatic arthritis is related to his active duty service.  
The Board therefore concludes that the evidence is against a 
nexus between the veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).

Sinus Condition

The veteran contends that he incurred an undiagnosed illness 
of his sinuses with dizziness and vertigo due to his Gulf War 
service.  Service treatment records are negative for evidence 
of treatment or complaints related to the veteran's sinuses 
or dizziness.  A physical examination report dated February 
1991 shows that the veteran's sinuses and neurological 
examination were normal.  

While the veteran contends that he incurred an undiagnosed 
illness of the sinuses during service, the medical evidence 
of record clearly establishes that the veteran has been 
diagnosed with sinusitis and allergic rhinitis by his private 
and VA physicians.  In addition, his complaints of dizziness 
and vertigo have been attributed to his anxiety condition and 
are relieved with medication.  Therefore, the veteran's 
complaints of a sinus condition with dizziness may not be 
characterized as signs or symptoms of an undiagnosed illness 
or a medically unexplained chronic multi-symptom illness.  38 
C.F.R. § 3.317(a) (2007).  

Regarding the issue of direct service connection, the post-
service medical evidence of record shows that the veteran was 
diagnosed with possible sinusitis by his private physician in 
March 1997.  MRIs conducted in October 1999 and March 2000 
showed a retention cyst in the sphenoid sinus.  These 
findings were confirmed by an August 2000 head CT which 
showed the retention cyst and minimal left maxillary sinus 
disease.  

Upon VA examination in June 2002, the veteran was found to 
have a chronic sinus condition.  His complaints of dizziness 
and vertigo were attributed to his anxiety disorder and were 
noted to be relieved with medication.  He was also diagnosed 
with chronic allergic rhinitis at the VAMC in May 2002. 

The veteran's most recent VA examination was provided in 
January 2007.  He reported the onset of symptoms one or two 
years after discharge with five to six sinus infections a 
year that were treated with antibiotics.  The diagnosis was 
recurring nasal possibly sinus infections with a history of a 
retention cyst.  The examiner found that it would require 
speculation to determine the cause of the veteran's symptoms, 
but noted that they may be due to viral infections.

The record clearly shows current diagnoses of sinusitis and 
allergic rhinitis.  In addition, the veteran has reported the 
onset of symptoms, such as nosebleeds and sinus congestion, 
during service.  While the service medical records do not 
document such injuries, the veteran is competent to report 
that they occurred.  Resolving reasonable doubt in his favor, 
the Board finds that two of the three elements necessary for 
service connection-current disability and an in-service 
injury-are demonstrated.

While the veteran has reported a continuity of symptomatology 
since service, the earliest medical evidence of treatment for 
his sinuses is from March 1997, almost six years after his 
discharge from active duty service in 1991.  In addition, the 
Board notes that the veteran did not report having symptoms 
of a sinus condition during active duty service until after 
his claim for compensation was filed in May 2000.  

The record also contains no competent medical evidence of a 
nexus between the veteran's current disability and his active 
duty service.  The January 2007 VA examiner found that it 
would require speculation to determine the etiology of the 
veteran's sinus condition.  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

In essence, the only evidence linking the veteran's 
disability to service is the testimony and statements of the 
veteran and his friends and family.  While they are competent 
to report when the symptoms began, as lay persons, they are 
not competent to provide an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was years after his separation from active duty service.  In 
addition, there is no medical evidence that the veteran's 
sinus condition is related to his active duty service.  The 
Board therefore concludes that the evidence is against a 
nexus between the veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a disability manifested 
by aches and pains in the legs and arms, to include as due to 
an undiagnosed illness, is denied.

Entitlement to service connection for a sinus condition, to 
include as due to an undiagnosed illness, is denied.



____________________________________________
S.M. Cieplak
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


